Citation Nr: 1104155	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  00-22 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for cutaneous T-cell lymphoma, 
claimed as due to Agent Orange exposure.



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the RO.

In August 2003 and May 2008, the Board remanded the case to the 
RO for additional development of the record.

The Veteran recently submitted an additional statement in support 
of his claim to the Board, but since it is similar to other 
statements previously made, there is no need to remand the matter 
for initial RO consideration.  


FINDINGS OF FACT

1.  The Veteran is not shown to have performed active service in 
the Republic of Vietnam during the Vietnam Era.

2.  The Veteran has not presented credible evidence to show that 
he served in or visited the Republic of Vietnam on TDY in August 
1967 or otherwise was exposed to a herbicide agent in connection 
with his duties during active service.

3.  The Veteran is not shown to have manifested complaints or 
findings referable to cutaneous T cell lymphoma in service or for 
many years thereafter.

4.  The currently demonstrated cutaneous T cell lymphoma is not 
shown to be due to any event or incident of the Veteran's period 
of active service including claimed exposure to Agent Orange.  


CONCLUSION OF LAW

The Veteran's disability manifested by cutaneous T-cell lymphoma 
is not due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have been 
incurred therein; nor is it due to any presumed Agent Orange 
exposure in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

May 2004, May 2008, April 2009 and July 2010 letters provided the 
Veteran with notice of VA's duties to notify and assist him in 
the development of his claim consistent with the applicable law 
and regulations.  

In this regard, the letters informed him of the evidence and 
information necessary to substantiate his claim, the information 
required of him to enable VA to obtain evidence in support of his 
claim for direct service connection, and the assistance that VA 
would provide to obtain information and evidence in support of 
his claim.  He was given notice regarding disability ratings and 
effective dates of awards.

Although complete notice was not provided prior to the initial 
adjudication of these claims, which constitutes a notice timing 
defect, this matter was readjudicated by a September 2010 
Supplemental Statement of the Case (SSOC), which cured the 
defect.  See 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006); see also See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case (SOC) or SSOC, is sufficient to cure a 
timing defect).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The service treatment records have been associated with the 
claims file, and VA has obtained all pertinent records that have 
been identified.  

The Veteran was not afforded a VA examination in conjunction with 
his claim.  A medical examination is necessary if the information 
and evidence of record does not contain sufficient competent 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (b) establishes that the 
appellant suffered an event, injury, or disease in service; and 
(c) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See 
38 C.F.R. § 3.159(c)(4). 

Presently, there is no indication of an association between the 
Veteran's cutaneous T cell lymphoma and his period of service.  
Service treatment records are negative for manifestations 
referable cutaneous T cell lymphoma and it was not diagnosed 
until many years after service.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Legal Criteria

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre- 
existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection may also be granted for a disability initially 
diagnosed after service when all of the evidence shows it to have 
been incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116 that provides a presumption of 
exposure to herbicides for all Veterans who served in Vietnam 
during the Vietnam era, not just those who have a disease on the 
presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e).  

Presumptive service connection on the basis of herbicide exposure 
is provided for specified diseases manifested to a degree of 10 
percent within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy (defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).

Recently, on August 31, 2010, the Secretary published in the 
Federal Register a final rule amending 38 C.F.R. § 3.309(e) to 
establish such presumptions for hairy cell leukemia and other 
chronic B cell leukemias, Parkinson's Disease, and ischemic heart 
disease.  75 Fed. Reg. 53,202.  The final rule was effective 
August 31, 2010.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's 
Dioxin and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude an appellant from establishing 
service connection with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


Analysis

The Veteran reports serving in the Republic of Vietnam during the 
month of August of 1967 on temporary duty (TDY) and relates his 
cutaneous T-cell lymphoma to the exposure to Agent Orange during 
that period.  In particular, he reports serving as a courier 
between the Philippines and Da Nang in the Republic of Vietnam.

Service connection may be presumed for residuals of Agent Orange 
exposure by showing two elements.  First, it must be shown that 
the Veteran served in the Republic of Vietnam during the Vietnam 
era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the 
Veteran must have been diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e), or a nexus between the 
currently diagnosed disability and service must otherwise be 
established.  See Brock v. Brown, 10 Vet. App. at 162.

The service personnel record and his DD Form 214 show that his 
military occupational specialty (MOS) was administrative 
specialist, attached to the First Mobile Communication Group, but 
he is not shown to have received any award, medals or other forms 
of official recognition that he was present in the Republic of 
Vietnam for any period of time.  

Despite exhaustive efforts to confirm his presence in the 
Republic of Vietnam, there is no official records that tend to 
support the Veteran's assertions.  The available personnel 
records show that he served at Clark Air Force Base in the 
Philippines in 1967 and performed duties that exclusively 
involved administration during that period.  

The Veteran's service personnel records clearly show that he 
served as an administrative clerk from August 1966 until August 
14, 1967 when he was chief clerk at Clark Air Force Base in the 
Philippines.  His stationing at this location extended to 
February 1968.  These records do not serve to establish that the 
Veteran performed temporary duty in the Republic of Vietnam in 
August 1967.  

The service personnel records for this period include a report 
showing the Veteran's duty was as an orderly room clerk and 
noting his "capability to supervise and manage the functions of 
one of largest and busiest orderly rooms sections in the Air 
Force" at Clark Air Force Base in the Philippines.  These 
reports do not show that the Veteran performed temporary duty in 
the Republic of Vietnam or duty that would have ordinarily called 
for him to travel outside an office setting.  

A history of the First Mobile Communication Group for 1967 shows 
that, during the first half of the year (January to June), five 
groups composed of 29 personnel were deployed to the Republic of 
Vietnam in support of Operation "Jungle City" to install and 
operate equipment.  However, no groups or teams are shown to have 
deployed to the Republic of Vietnam during the second half of the 
year (July to December).  

These reports clearly do not confirm the Veteran's statements, 
but they appear to address equipment installation tasks that 
would not fall within the scope of the Veteran's service duties 
or his description of the temporary duty in August 1967.  
Moreover, the Veteran has not provided any specific information 
about the nature and extent of his travel to the Republic of 
Vietnam.  

Significantly, the service treatment records show that the 
Veteran was seen on August 21, 1967 for an abrasion of the right 
calf and lacerations of the right hand at Clark Air Force 
Hospital in the Philippines.  He was scheduled to return on the 
following day.  On August 28, 1967, he was treated for an 
abrasion strain of the right lateral ankle at the same facility.  
An X-ray report dated on that same day noted slight swelling, but 
no fracture or dislocation.    

Accordingly, these records establish that the Veteran was not 
likely present in the Republic of Vietnam during the latter third 
of the month of August 1967.  

Any pay records that deal with the Veteran's period of active 
service have not been obtained and otherwise appear to be 
unobtainable from official sources in the Board's opinion.  These 
records along with any tax records for the period in question 
were most recently requested from the Veteran, but he has not 
presented such information.  Moreover, any such records would be 
of little probative worth in this case given the other official 
records on file.    

In short, there is no competent evidence to support the Veteran's 
lay assertions that he performed official duties on a temporary 
basis in the Republic of Vietnam in August 1967.  

The Veteran is certainly competent to state that he served in the 
Republic of Vietnam; however, the Board retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This includes weighing the 
credibility of the Veteran's lay statements against other 
evidence in the record.

Here, the Veteran's assertions are not supported by any evidence 
of record.  To the extent that he reports performing official 
duty in the Republic of Vietnam in August 1967, these statements 
are not confirmed when considered in light of all the evidence of 
record.   

The submitted service personnel records and the clinical records 
showing treatment at a Clark Air Force hospital for a significant 
part of August 1967 do not support his statements about 
performing official duties in the Republic of Vietnam for that 
period.  In the absence of competent evidence including any other 
confirming lay evidence to support the claim, the Board must 
place greater weight on the official service records in deciding 
this matter.  

Thus, when weighing all evidence of record, the Veteran's lay 
assertions are found to lack credibility and probative worth.  
Clearly, his statements alone are not sufficient to establish 
that he performed temporary duty in the Republic of Vietnam 
during August 1967.  

Accordingly, on this record, the Board finds that the Veteran did 
not serve on active duty in the Republic of Vietnam.  

The Veteran asserts that his cutaneous T cell lymphoma is a form 
of non-Hodgkin's lymphoma, which is a disease presumed to be 
related to Agent Orange exposure in Vietnam.  He further asserts 
that there is no other way he could have come in contact with a 
chemical that could have caused his type of lymphoma.

The fact that the Veteran may have a disability that is presumed 
to be related to exposure to Agent Orange in the Republic of 
Vietnam does not establish that he was indeed exposed to Agent 
Orange.  In other words, even with a diagnosis of one of the 
presumptive diseases, there still must be competent, credible 
evidence of service at a location where Agent Orange was shown to 
have been used.  

The Board considered evidence showing that the Veteran served in 
the Philippines.  This evidence consists of his statements and 
his service personnel records that show he was stationed in the 
Philippines from August 1966 to January 1968.

VA, by regulation, does not identify a presumption of exposure to 
herbicides based on service in the Philippines.  VA and 
Department of Defense have identified countries in which Agent 
Orange was used and Philippines is not one of the identified 
countries.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C; see also Veterans Benefits Administration (VBA) "Fact Sheet" 
distributed in September 2003 and VBA Fast Letter 09-20 (May 6, 
2009).

Here, the Veteran does not allege his claim is based on being in 
any foreign countries other than the Republic of Vietnam and the 
Philippines.  His only allegation regarding his claimed exposure 
to Agent Orange is that he acted as a courier between the 
Philippines and De Nang, Vietnam.  However, as discussed above, 
there is no competent evidence showing he was sent on a TDY to 
Vietnam.

Since the evidence is against a finding that the Veteran had 
active duty in the Republic of Vietnam, presumption provisions 
for service connection set forth in 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307 do not apply.  

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), the 
Veteran may still establish service connection for cutaneous T 
cell lymphoma with proof of direct causation.

To establish service connection for disability on a direct basis, 
the Veteran must show affirmatively that the disease is related 
to his active service.  There is no evidence of cutaneous T cell 
lymphoma in service or for many years thereafter.

The Veteran's service treatment records are silent for 
complaints, findings, or diagnosis of cutaneous T cell lymphoma.

The earliest notations of skin problems were in December 1989; 
however, the diagnosis was contact dermatitis followed by 
allergic dermatitis.  By May 1998, the assessment was that of 
psoriasis.  

The private treatment records from May to September 1999 indicate 
that the initial diagnosis of cutaneous T cell lymphoma was made 
in April 1999, about 28 years after service.  

Such a lengthy time interval between service and the earliest 
post-service clinical documentation of the disability is of 
itself a factor for consideration against a finding that his 
cutaneous T cell lymphoma is related to service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Although the record reflects continued treatment for cutaneous T 
cell lymphoma since May 1999, there is no competent evidence to 
establish a nexus between the cutaneous T cell lymphoma and any 
documented event or incident of his service.  

In addition, there is no competent evidence that would serve to 
link the cutaneous T cell lymphoma to service, to include the 
claimed exposure to herbicides.

The only nexus evidence the Veteran presented in support of his 
claim are his own statements.  Lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006).  

However, in this situation, the Veteran's statements are found to 
address causation; rather than asserting that he had continuing 
symptoms following service.  The Veteran in this regard is not 
found to be competent to offer a medical opinion regarding the 
likely etiology of the claimed cutaneous T cell lymphoma because, 
as a layman, he does not possess to the requisite medical 
knowledge.

The Board also finds that the Veteran has not presented credible 
lay assertions for the purpose of linking the onset of any 
claimed manifestations to the time that he served on active duty.

Accordingly, on this record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for cutaneous T cell lymphoma and that the benefit-of-
the- doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is no approximate 
balance of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.



ORDER

Service connection for cutaneous T cell lymphoma is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


